Citation Nr: 1236752	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-10 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression, to include as secondary to other disorders.

3.  Entitlement to service connection for paranoid schizophrenia.

4.  Entitlement to service connection for diabetes mellitus, type 2.

5.  Entitlement to service connection for right eye vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and P.W.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a May 2012 mental health assessment conducted at VA Medical Center (VAMC) Baltimore, Maryland, the Veteran remarked that he had received prior treatment at VAMC Miami, Florida.  However, no records from the VAMC Miami are of record.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for the Veteran from the VAMC Miami, Florida, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Additionally, the May 2012 treatment note reflects that the Veteran received post-service treatment at Cedars Medical Center in Miami, Florida.  During his July 2012 Board hearing, the Veteran and P.W. testified that he had received treatment at the Baltimore Regional Hospital in Maryland, the Providence Hospital in Maryland, Sinai and Lutheran Hospital in Maryland, Mercy Hospital in Maryland, and Johns Hopkins Medical Center in Maryland.

On review of the claims file, the Board notes that no records from any of these private facilities are of record.  The Veteran's July 2012 testimony clearly indicates that other records pertinent to the appeal are available and have not been associated with the claims file.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form in order to allow for the release of the aforementioned records.

Finally, the Board notes that in a statement dated in April 1991, the Veteran reported that he had been found to be disabled by the Social Security Administration.  Where VA has notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992). Thus, on remand, the RO/AMC should request records from SSA pertaining to the claim for disability benefits. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed disabilities that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records (to particularly include the treatment records from VAMC Miami referenced by the Veteran) and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from Cedars Medical Center in Miami, Florida, the Baltimore Regional Hospital in Maryland, the Providence Hospital in Maryland, Sinai and Lutheran Hospital in Maryland, Mercy Hospital in Maryland, and Johns Hopkins Medical Center in Maryland referenced by the Veteran).  Any such records must be obtained and associated with the claims folder.  If any identified records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  The RO/AMC should obtain a copy of the Veteran's SSA disability records and associate them with the claims file. 

3.  Then, the RO or the AMC should readjudicate the claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


